Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Ex parte Quayle
This application is in condition for allowance except for the following formal matters: 
Claims objection:
Claim 1 line 6 the recitation “a vehicle” should be changed to – the vehicle - (see the preamble);
Claim 2 line 3 the recitation “an upper wall” should be changed to – the upper wall – (see claim 1 line 8);
Claim 3 line 3 the recitation “an object information ” should be changed to – the object information – (see claim 1 line 6).

Reasons for Allowance
     The following is an examiner's statement of reasons for allowance: 
	Reference to WO 2011/077638 A1 (hereinafter R1) is the closet art to the claimed invention.  However, D1 does not explicitly teach:
 a saddle riding vehicle comprising:
a pair of left and right front forks configured to support a front wheel;


an object information acquisition device configured to acquire information of an object outside the vehicle via an information acquisition part,
wherein an upper wall of the front fender has an opening section facing outside of the vehicle, and
the object information acquisition device is disposed in the opening section such that the information acquisition part faces outside of the vehicle of claim 1 (emphasis added).

Claims 2-5 are allowed due to their dependency to claim 1.

Per claim 6, D1 further does not teach: 
a saddle riding vehicle comprising:
a pair of left and right front forks configured to support a front wheel;
a front fender supported by the pair of left and right front forks and configured to cover the front wheel from above; and
an object information acquisition device configured to acquire information
of an object outside the vehicle via an information acquisition part,
wherein an upper wall of the front fender has a concave section recessed toward a lower side of the vehicle, and
the object information acquisition device is disposed in the concave section such that the information acquisition part faces outside of the vehicle  (emphasis added).


Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.   If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information-Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TONY H WINNER/Primary Examiner, Art Unit 3611